Exhibit 10.7
AMENDMENT NUMBER THREE
TO THE
GOODRICH CORPORATION OUTSIDE DIRECTOR DEFERRAL PLAN
(Approved By the Board of Directors on December 9, 2008)
THIS AMENDMENT is made this  _____  day of  _____, 2008, by Goodrich Corporation
(hereinafter referred to as the “Company”);
WITNESSETH
WHEREAS, the Company maintains the Goodrich Corporation Outside Director
Deferral Plan, as approved by the Board of Directors on December 7, 2004
(hereinafter referred to as the “Plan”); and
WHEREAS, pursuant to Paragraph 7 of the Plan, the Board of Directors of the
Company has maintained the right to amend the Plan from time to time; and
WHEREAS, the Board of Directors of the Company has taken action authorizing this
Amendment to the Plan; and
NOW, THEREFORE, effective January 1, 2005, the Plan is hereby amended as
follows:

  1.  
The last sentence of Paragraph 6(b) of the Plan is hereby deleted and the
following inserted in lieu thereof:
       
However, the Plan Administrator, in its sole and exclusive discretion, may
determine that in certain circumstances an election may be made during a Plan
Year if such determination is not inconsistent with the intent of the Plan
expressed in paragraph 2 above and in paragraph 11 below.

 

 



--------------------------------------------------------------------------------



 



    2.  
The introductory paragraph of Paragraph 6(h) of the Plan is hereby deleted and
the following inserted in lieu thereof:
     
(h) Annual Installments. If a Participant to whom the annual installments method
applies terminates service with the Company as a member of the Board, the amount
of such annual installments shall be calculated and paid pursuant to the
provisions of this paragraph 6(h). The Participant’s Accounts for which the
annual installments method applies shall continue to be credited with
adjustments under paragraph 6(d) and paragraph 6(e) above, as applicable, until
the relevant Accounts are fully paid out. The first installment shall be paid in
January (but in any event no later than by January 31) of the calendar year
immediately following the calendar year in which such termination of services
occurred, and each subsequent installment shall be paid in January (but in any
event no later than by January 31) of each subsequent calendar year. In the
event of the Participant’s death, any remaining annual installments shall be
paid to the Participant’s designated beneficiary at the same time as such
installments would have been paid to the Participant. The amount of each payment
from the Accounts for which the annual installments method applies shall be
calculated as follows:

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed as of the day and year first above written.

            GOODRICH CORPORATION
      By:           Title:       
 
 

 

2